DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-13, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuta et al. [US 20190079412 A1, hereafter Mizuta]
As per Claims 1, 7 and 17, Mizuta teaches a pattern inspection method, comprising: 
detecting a first region of a photomask having a pattern that differs from a corresponding design value for the pattern (Para 19); 
acquiring exposure focus shift (best focus) information for patterning of a substrate by an exposure tool, the exposure focus shift information including an 
acquiring the exposure focus shift amount corresponding to the first region from the exposure focus shift information; and 
performing a pass/fail determination for the first region based on an estimated pattern to be formed on the substrate by exposure of the first region of the photomask with the exposure tool utilizing the exposure shift amount for first region (Para 53-55).
As per Claims 2, 8, 15 and 18, Mizuta teaches the pattern inspection method according to claim 1, wherein the pattern is on a photomask substrate having a uniform thickness (Para 23 and 33).
As per Claim 3, Mizuta teaches the pattern inspection method according to claim 1, wherein the substrate has an upper surface with regions of different height (See fig. 4, Para 23).
As per Claim 4, Mizuta teaches the pattern inspection method according to claim 3, wherein the exposure focus shift information reflects a difference between a required focus shift amount to compensate for a surface height of the substrate in the portion corresponding to the first region and a maximum focus exposure shift that can be provided by the exposure tool (Para 23).
As per Claims 5, 11 and 19, Mizuta teaches the pattern inspection method according to claim 1, wherein detecting the first region comprises forming an image corresponding to the pattern of the photomask on a test substrate and inspecting the pattern formed on the test substrate (Para 19, 22 and 27, a first substrate).
As per Claim 6, Mizuta teaches the pattern inspection method according to claim 1, wherein detecting the first region comprises optically inspecting the photomask (Para 22).
As per Claim 12, Mizuta teaches the pattern inspection method according to claim 7, wherein detecting the first region comprises optically inspecting the photomask (Para 24).
As per Claim 13, Mizuta teaches a photomask fabrication method, comprising: preparing a photomask with a pattern; and performing the pattern inspection method according to claim 7 on the prepared photomask (See fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta as applied in claim 7 above, in view of Watanabe et al. [US 20060199089 A1, hereafter Watanabe].
As per Claims 9, 10, 14 and 16, Mizuta teaches the pattern inspection method according to claim 7.
Mizuta does not explicitly teach wherein the pattern is formed on a photomask substrate having regions of different thickness; and wherein the pattern is formed on a photomask substrate having a sloping region between regions of different thicknesses.
Watanabe teaches wherein the pattern is formed on a photomask substrate having regions of different thickness; and wherein the pattern is formed on a photomask substrate having a sloping region between regions of different thicknesses (See fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the photomask as claimed in order to improve the quality of a manufactured semiconductor device.	

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882